DETAILED ACTION
This Office Action is in response to the arguments filed on March 16, 2021. Claims 20-23 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
Applicant's arguments and amendments received March 16, 2021 have been fully considered. 
With regard to the specification, drawings, and 35 U.S.C. 112, Applicant argues that the language “the selection of a particular group of non-MPMs is based upon a number of bits that is two bits less than the (i) the total number of groups of said non-MPMs in bits, (ii) plus 1 bit for said MPM flag, (iii) plus 1 bit” is supported by Fig. 14 of the specification. Specifically, Applicant points to the use of the “truncated binary code” (to show “a number of bits that is two less than”), the MPM flag bit (to show “plus 1 bit for said MPM flag”), and the selected flag bit (to show “plus 1 bit”). Examiner agrees that Fig. 14 shows an MPM flag of 1 bit and a selected flag of 1 bit.
Applicant further argues, however, that “to signal the non-MPM index for a respective one of the non-MPMs is based on the total number of groups of said non-MPMs in bits” is shown by Fig. 14 and identified by an arrow pointing to the words “truncated binary code”. This argument is not reflective of Applicant’s current claim language – the claim does not recite that signaling the non-MPM index is based on the relevant formula. Rather, the claim recites “select[ing] a group of a particular group of non-MPMs” based on such a formula. 
Nowhere in Applicant’s specification does it describe the selection of a group of non-MPMs. It describes selecting non-MPM modes (namely that there are 16 “selected modes”), but not the selection of a group of non-MPM modes. In fact the word “group” is not found in any relevant paragraph see ¶¶78, 142). The only discussion of anything even close to a grouping is the identification of modes as either “selected” or “non-selected” and there is no discussion of selecting the selected group or the non-selected group based on any calculation. 
Moreover, the calculation “two bits less than the (i) total number of groups of said non-MPMs in bits, (ii) plus 1 bit for said MPM flag, (iii) plus 1 bit” (which itself appears nowhere in the specification), implies that there is a variable total number of groups of non-MPMs discussed in the specification. However, this is also untrue. Nowhere in the specification does it discuss grouping non-MPMs into 3 sets, 4 sets, or any other number of sets other than “selected” and “non-selected”. Applicant argues that “the specification discloses a flexible number of MPM modes and non-selected modes” citing language that states that there may be more or less than 67 modes or more or less than 16 selected modes. This language, though it supports the recited MPM mode set, selected mode set, and non-selected mode sets having variable numbers of modes in them, is not supportive of there being a variable number of sets or any other non-MPM sets other than selected and non-selected. There is also no description of any counting/totaling of the number of groups present. Applicant’s arguments and calculations about groups and bits stems almost entirely from the prior art’s disclosure and not its own, as its own discloses 2 non-MPM sets and only 2 non-MPM sets, selected and non-selected. 
As noted above, Applicant’s formula, “a number of bits that is two bits less than the (i) total number of groups of said non-MPMs in bits, (ii) plus 1 bit for said MPM flag, (iii) plus 1 bit” is found nowhere in the specification. The words “number of bits” are found in a single paragraph that deals with partitioning, and has nothing to do with MPMs (see ¶53). Thus, it certainly does not support the basing of a selection of a group of modes based on such a calculation. 
Applicant argues that the “two bits less than” portion of the formula is supported by the fact that Fig. 14 indicates non-selected modes may be sent in truncated binary. However, though it may be true that truncation of binary code results in less bits being sent, the presence of the word “truncated” 
Examiner also notes that although Applicant’s argument comparing Lim’s number of bits used to the present Application, stating “three groups of non-MPMs claim 20 requires… 3 bits. In contrast for such an example of Lim…, Lim selects the non-MPM group based on 2 bits…”. This additional overhead in the signaling of Lim reduces the coding efficiency of the system. However, as 2 bits (Lim) is less than 3 bits (claim 20), Examiner is unclear how Applicant is attempting to show an increase in overhead by Lim.
Accordingly, Examiner finds Applicant’s arguments unpersuasive. See the rejections below for a further discussion of the corresponding rejections.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Specifically, no antecedent basis is provided in the specification for the “selection of a particular group of non-MPMs is based upon a number of bits that is two bits less than the (i) the total number of groups of said non-MPMs in bits, (ii) plus 1 bit for said MPM flag, (iii) plus 1 bit“. As discussed above, the specification provides no antecedent basis for selecting a particular group of non-MPMs based on any formula, and certainly not the formula of “a number of bits that is two bits less than the (i) the total number of groups of said non-MPMs in bits, (ii) plus 1 bit for said MPM flag, (iii) plus 1 bit”. Nor does it have any antecedent basis for having a variable number of groups of non-MPMs or counting a total of such groups. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “selection of a particular group of non-MPMs is based upon a number of bits that is two bits less than the (i) the total number of groups of said non-MPMs in bits, (ii) plus 1 bit for said MPM flag, (iii) plus 1 bit“ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, see ¶¶15, 114-118). This “4 bits”, however, is described as fixed length code (nowhere does the specification provide any indication that this is a variable length number of bits, nor does it describe any formula for calculating the “4 bit” number, let alone the formula described in the claims) and in no place does the specification describe selecting a particular group of MPMs based on that 4 bit number or any other number. In other portions of the specification, limiting the number of bits used to signal different items is described (see ¶¶53, 80), but again, no formula or calculation even vaguely reminiscent of that described in the claims to achieve such a number is described. Thus, Examiner finds no mention of a “selection of a particular group of non-MPMs is based upon a number of bits that is two bits less than the (i) the total number of groups of said non-MPMs in bits, (ii) plus 1 bit for said MPM flag, (iii) plus 1 bit“ and clearly, as it is not described in the specification, such subject matter was thus certainly not described in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/LINDSAY J UHL/               Examiner, Art Unit 2481